Interlocutory decrees and final decree affirmed with costs of this appeal. This is a bill for declaratory relief in which the plaintiff alleges in substance that the board of aldermen of Chelsea authorized by an order of March 5, 1962, the execution of a deed of certain land to the defendant Chester V. Zaksheski in the face of a larger offer for the parcel made by it. The bill is silent on the amount of the offer’. The land is city owned and adjoins other land of the plaintiff. The plaintiff seeks to have the order of the board declared “illegal and invalid” and also to have any conveyance made by the city subject to a party wall agreement. Demurrers by the several defendants were correctly sustained in that (1) the bill failed to state a cause of action upon which relief could be granted (Brown v. Neelon, 335 Mass. 357, 361, and cases cited); (2) allegations of invalid and illegal action by the board were unsupported and we do not take judicial notice of city ordinances (Boyle v. Building Inspector of Malden, 327 Mass. 564, 566). In short, the bill, studded with conclusions of law and lacking as it does that factual presentation necessary to substantiate the plaintiff’s complaint, does not meet the requirements of the declaratory judgment law. See G. L. e. 231A, §§ 3 and 8.
The case was submitted on briefs.